Citation Nr: 0204453	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  97-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

Entitlement to an increased rating for service-connected 
seizure disorder, currently evaluated as 10 percent 
disabling.

(The issues of entitlement to an increased rating for 
service-connected left and right knee disabilities each 
evaluated as 10 percent disabling will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from July 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claims 
for increased ratings for service-connected right and left 
knee disabilities, and a seizure disorder, with all 
disabilities separately evaluated as 10 percent disabling.  
The veteran appealed, and in October 1998, the Board remanded 
the claims for additional development.  

A review of the transcript from the veteran's May 2001 
hearing shows that he raised the issue of entitlement to 
service connection for a broken clavicle, secondary to his 
service-connected seizure disorder.  In addition, in his 
notice of disagreement, received in September 1996, he raised 
the issues of entitlement to increased ratings for his 
service-connected left and right ankle disabilities.  These 
issues have not been adjudicated by the agency of original 
jurisdiction, and are referred to the RO for appropriate 
action.  

The Board is undertaking additional development on the 
veteran's claims of entitlement to an increased rating for 
service-connected right and left knee disabilities pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. §20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

The veteran's seizure disorder is manifested by a seizure 
every two years; multiple minor seizures has not been 
objectively verified. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and no more, 
for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001) ; 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the June 1996 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his seizure disorder.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC), and three supplemental 
statements of the case (SSOC's), informed the appellant of 
the evidence needed to substantiate his claim.  In addition, 
in May 2001, the veteran was afforded a hearing.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC's and the May 
2001 hearing informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In addition, the appellant has been afforded a VA examination 
for the disability in issue.  In this regard, it appears that 
records or other statements from several colleges attended by 
the veteran, as well as vocational rehabilitation records, 
have not been obtained.  However, the Board has determined 
that no further development is required.  First, as explained 
by the hearing officer during the May 2001 hearing, seizure 
disorders are evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8910.  This diagnostic code assigns disability 
evaluations based on the frequency of seizures.  With regard 
to his college records, the veteran testified that he had 
been observed to be in a "daze kind of state" while in 
class.  His testimony is unclear on the nature of what 
college "records" may exist to show this, and he appears to 
state that he may be able to obtain statements from former 
teachers.  However, he did not assert that he had actually 
had an observable seizure during class, or that he had 
otherwise received medical treatment for a seizure at 
college.  He further indicated that at least some of these 
records/statements could not be obtained, but that he would 
attempt to get some statements in support of his claim.  The 
record was held open 60 days in order for him to submit this 
evidence.  However, no additional evidence was received from 
the veteran.  As the aforementioned evidence does not appear 
to implicate the rating criteria, further attempts to obtain 
this evidence are not warranted.  Finally, the Board notes 
that, pursuant to its October 1998 remand, the veteran was 
scheduled for a 24-hour electroencephalogram (EEG) test in 
September 1999.  Internal correspondence from the RO 
indicates that the veteran failed to report for this 
examination.  During his May 2001 hearing, he stated that he 
would appear for EEG testing, but only if it was available at 
the Martinsburg, West Virginia VA Medical Center (VAMC).  
However, in the April 1999 VA epilepsy and narcolepsy 
examination report, the examiner indicated that such studies 
were not done at the Martinsburg VAMC, but were done at the 
Washington D.C., VAMC.  Furthermore, as noted during the 
hearing, under 38 C.F.R. § 4.124a, the frequency of seizures 
is not to be ascertained while hospitalized.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support  of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's service medical records show that he "passed 
out" twice in August 1971 during physical training.  In the 
fall of 1972, he complained of a four-month history of 
confusion, double vision and problems with coordination.  A 
brain scan was normal.  X-rays of the skull revealed an area 
of localized left frontal hyperostosis of uncertain 
consequence.  The impression was that he had no abnormal 
neurological signs, and that he had a gross personality 
disorder of unknown type.  The veteran's separation 
examination report, dated in September 1973, shows that his 
head, psychiatric condition and neurological system were 
clinically evaluated as normal.

A February 1974 VA examination report noted that the veteran 
was talking Dilantin, however, diagnosis was deferred for 
additional testing.  A VA hospital report, dated in June 
1974, shows treatment for a "major motor seizure."  A VA 
hospital report, dated in September 1974, shows that the 
veteran was admitted for about one month, and that the 
diagnoses included a seizure disorder.    

In September 1974, the RO granted service connection for a 
seizure disorder, evaluated as 10 percent disabling.  In 
February 1996, the veteran filed  a claim for an increased 
rating.  In June 1996, the RO denied the claim.  The veteran 
has appealed.  He essentially asserts that his seizure 
disorder is more than 10 percent disabling.  Specifically, a 
review of the veteran's testimony from his hearing, held in 
May 2001, shows that he argues that his medication 
(identified as Tegretol and Premaline) has recently been 
increased, and that he had a "grand mal seizure" as 
recently as the preceding Christmas (and for which he did not 
seek treatment). He further testified that he had 
subsequently had some "minor' seizures.  He stated that he 
did not drive except during emergencies, and that he had been 
observed to be in a dazed, or "trance state" in class.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's seizure disorder has been evaluated by analogy 
to grand mal epilepsy.   See 38 C.F.R. § 4.20 (2001); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  Grand mal epilepsy is 
rated under the general rating formula for major seizures.  
Under that formula, a 10 percent rating is assigned when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures.  When continuous medication is shown necessary for 
the control of epilepsy, the minimum evaluation will be 10 
percent.  A 20 percent rating is assigned when there has been 
at least 1 major seizure in the last 2 years, or at least 2 
minor seizures in the last 6 months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8910.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121.

The claims file includes VA outpatient treatment reports, 
dated between February 1995 and 2001.  These records show 
that between 1995 and 1996, the veteran complained of 
occasional seizures.  He also reported that he had a history 
of a head injury (a head injury is not shown in either the 
service or post-service medical records).  The veteran had a 
normal EEG in August 1995.  His medications included Pemoline 
for ADD (attention deficit disorder).  Assessments and 
diagnoses included traumatic brain syndrome, and seizure 
disorder.  A December 1995 VA neuropsychology report contains 
a diagnostic impression of "mildly abnormal record with 
exceptions."  An April 1999 report indicates that the 
veteran was taking Tegretol (200 mg. three times per day, 
(two tablets at night) (total 800 mg.)) and Pemoline (.5 mg. 
twice per day).  A January 2000 report shows treatment for 
skin symptoms, and is remarkable for the notation "Major 
motor seizures have been controlled (occasionally partial 
seizures but much less frequent, last several months ago).  
Gets occasional dissociative episodes."  A July 2001 report 
includes a diagnosis of "seizure disorder with post-
traumatic brain syndrome, stable, but remains disabled."  
This report indicates that the veteran's Tegretol dosage was 
increased to a total of 1000 mg. per day.  Reports, dated in 
August 2001, shows neuropsychology testing.  The veteran 
complained that he had had three grand mal seizures in the 
past year.  He further complained that he suffered two minor 
seizures during the testing.  On examination, he was alert 
and oriented.  Speech was normal and mental status and 
cranial nerves were intact.  Gait was normal.  Muscle 
strength was 5/5 throughout.  The diagnosis was seizure 
disorder, by history complex partial type with secondary 
generalization.  

A VA epilepsy examination report, dated in May 1996, shows 
that the veteran complained of grand mal seizures (four to 
five per year) which were preceded by a headache.  He also 
complained of what he called "petit mal seizures" and which 
he described as "staring spells or spacing out, particularly 
in the classroom for approximately a few seconds until he is 
approached by an instructor and awakened."  He reported that 
he had been diagnosed with a learning disability in 1990, and 
that he was put on Ritalin and Pemoline for this.  The 
examiner indicated that he had started the veteran on 
Tegretol, 200 milligrams (mg.) po tid (orally three times per 
day).  He also noted that the veteran's (five) previous EEG's 
had all been within normal limits.  On examination, the 
veteran was awake, alert and oriented.  No abnormalities were 
noted in speech, repetition comprehension, visual fields, or 
gait, or cranial nerve, motor, cerebellar or sensory 
examinations.  The impression noted that "The history of 
epilepsy is only subjective and not convincing and does not 
fit into any epilepsy syndrome."  The examiner explained 
that the veteran's neurological examination was normal, and 
that his previous EEG's were all within normal limits.  He 
stated that the diagnosis of seizure disorder could not be 
confirmed, and recommended extensive EEG monitoring.  

A VA epilepsy examination report, dated in April 1999, shows 
that the veteran complained of four to five generalized tonic 
clonic convulsions a year.  Risk factors were noted to 
include repetitive visual stimulus, such as flickering from a 
computer screen.  There were numerous possible petit mal 
events "or brief lapses in consciousness" which he felt 
occurred on a daily basis in addition to his generalized 
seizures.  The examiner noted that the veteran's past 
neurological examinations had all been normal, and that his 
past EEG's had all been within normal limits.  The veteran 
was noted to be on Tegretol 800 milligrams (mg.) qd (every 
day), as well as Pemoline for a suspected attention deficit 
disorder.  The examiner indicated that there was no increase 
or decrease in the seizure frequency over the past year.  A 
neurological examination showed that the veteran was oriented 
and alert his mental status, speech, cognition, visual 
fields, and sensory and motor examinations were all normal.  
Tandem gait was very poor.  The impression was history of 
seizure disorder, which the examiner indicated was consistent 
with a form of generalized epilepsy.    

The evidence shows that a diagnosis of seizure disorder could 
not be confirmed upon examination in May 1996, and that the 
seizure disorder diagnosis was "by history" only in the 
April  1999 VA examination report.  All of the veteran's past 
neurological examinations and EEG's have been within normal 
limits.  None of his alleged seizures have ever been 
witnessed or verified by a physician.  Nevertheless, he has 
been taking medications for control of seizures, and his 
medication has been increased since 1995.  Some of the VA 
outpatient treatment reports include diagnoses of seizure 
disorders (although several of these diagnoses appear to have 
been based on an unverified history of head trauma) (see 
e.g., April 1999 VA examination report, in which the examiner 
stated that he found no evidence of significant head trauma).  
The veteran has described numerous possible petit mal events 
"or brief lapses in consciousness" which he felt occurred 
on a daily basis in addition to his generalized seizures.  
Under the circumstances, the Board finds that, resolving all 
doubt in the veteran's favor, that the evidence is sufficient 
to show that he had at least 1 major seizure in the last 2 
years.  Based on the foregoing, the Board finds that the 
criteria for a 20 percent evaluation under DC 8910 have been 
met. 

A rating in excess of 20 percent is not warranted.  Under DC 
8910, the next higher rating is a 40 percent rating.  A 40 
percent evaluation is warranted if there has been at least 
one major seizure in the last six months or two in the last 
year; or averaging at least five-to-eight minor seizures 
weekly.  In this case, the evidence does not show any medical 
treatment for an actual seizure, nor does the evidence of 
record provide any basis to conclude that the veteran has the 
requisite frequency of seizures for a 40 percent rating.  In 
this regard, given the fact that none of his alleged seizures 
have ever been witnessed or verified by a physician, the 
veteran's reports of being dazed or spaced out in class are 
insufficient to show that he has five-to-eight minor seizures 
weekly.  Accordingly, the criteria for a 40 percent rating 
under DC 8910 are not met.  


ORDER


A 20 percent rating for a seizure disorder, and no more, is 
granted, subject to provisions governing the payment of 
monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 




